         Case 1:21-cr-00028-APM Document 382 Filed 09/02/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                   vs.                            *       Case No. 1:21-cr-00028-2 (APM)
                                                  *
DONOVAN CROWL,                                    *
         Defendant                                *
                                                  *

                                               ooOoo

                  SECOND MOTION TO DISMISS COUNTS I and II AND
                    FOR DISCLOSURE OF GRAND JURY MINUTES

       Donovan Crowl, by his undersigned counsel, hereby respectfully moves this Honorable

Court to dismiss Counts One and Two, which charge a conspiracy in violation of 18 U.S.C. § 371

to obstruct an official proceeding in violation of 18 U.S.C. § 1512(c)(2); and a substantive count of

obstruction of an official proceeding in violation of 18 U.S.C. § 1512(c)(2) on the ground that in

presenting the case to the Grand Jury, the Government incorrectly instructed the Grand Jury with

respect to the elements of 18 U.S.C. § 1512(c)(2).

       Were the Court to determine that it has insufficient information to grant Mr. Crowl’s Second

Motion to Dismiss, he respectfully requests that the Court Order the Government to produce,

pursuant to FED . RULE CRIM . PROC. 6(e)(3)(c)(iii) for an order disclosing the grand jury transcripts

relating to the instructions to verify if the grand jury was given incorrect instructions on the §

1512(c)(2) counts so that he may review them in support of his motion.

       In support of his Motion, Mr. Crowl states the following.

       1.      Pursuant to 18 U.S.C. § 1512(c)(2), “whoever corruptly ... obstructs, influences, or

impedes any official proceeding, or attempts to do so is subject to criminal liability.
         Case 1:21-cr-00028-APM Document 382 Filed 09/02/21 Page 2 of 4




       2.      In its Omnibus Opposition to Motions to Defendants’ Motions to Dismiss, the

government cited several definitions for the term “corruptly” as used in§ 1512(c)(2):

       a.      “wrongful, immoral, depraved, or evil” acts;

       b.      acting with “consciousness of wrongdoing;”

       c.      “to act ‘corruptly’ is to act ‘with an improper purpose and to engage in
               conduct knowingly and dishonestly with specific intent to subvert, impede,
               or obstruct”

       d.      “with the purpose of wrongfully impeding the due administration of justice”

Gov’t Omnibus Opposition to Motions to Defendants’ Motions to Dismiss (ECF 313) at 25-26.

       3.      These definitions of the term “corruptly” are erroneous.

       4.      In United States v. Poindexter, 951 F.2d 369 (D.C. Cir. 1991), the D.C. Circuit held

that the term “corruptly” is unconstitutionally vague and that terms

               like “depraved,” “evil,” “immoral,” “wicked,” and “improper” are no
               more specific – indeed they may be less specific – than “corrupt.”

951 F.2d at 378-79.

       5.      In Arthur Andersen LLP v. United States, 544 U.S. 696 (2005), the Supreme Court

rejected the “wrongfully impeded” definition of “corruptly”

               the jury was told to convict if it found petitioner intended to “subvert,
               undermine, or impede” governmental factfinding. . . . These changes
               were significant. “[D]ishonest[y]” was no longer necessary to a
               finding of guilt, and it was enough for petitioner to have simply
               “impede[d]” the Government's factfinding ability. “Impede” has
               broader connotations than “subvert” or even “undermine,” and many
               of these connotations do not incorporate any “corrupt[ness]” at all.
               Under the dictionary definition of “impede,” anyone who innocently
               persuades another to withhold information from the Government
               “get[s] in the way of the progress of” the Government. With regard
               to such innocent conduct, the “corruptly” instructions did no limiting
               work whatsoever.


                                                  2
         Case 1:21-cr-00028-APM Document 382 Filed 09/02/21 Page 3 of 4




Arthur Andersen LLP, 544 U.S. at 697 (reversing conviction under § 1512(b)(2) as a result of

improper jury instruction).

       6.      The dual roles of the Grand Jury are deeply rooted in our system of justice:

               the Founders thought the grand jury so essential to basic liberties that
               they provided in the Fifth Amendment that federal prosecution for
               serious crimes can only be instituted by ‘a presentment or indictment
               of a Grand Jury.’ The grand jury’s historic functions survive to this
               day. Its responsibilities continue to include both the determination
               whether there is probable cause to believe a crime has been
               committed and the protection of citizens against unfounded criminal
               prosecutions.

United States v. Calandra, 414 U.S. 338, 343 (1974) (internal citations omitted); United States v.

Stevens, 771 F. Supp.2d 556, 566 (D. Md. 2011).

       7.      Where a “prosecutor's legal instruction to the grand jury seriously misstates the

applicable law, the indictment is subject to dismissal if the misstatement casts “grave doubt that the

decision to indict was free from the substantial influence” of the erroneous instruction.” Stevens,

771 F. Supp.2d 556, 567 (D. Md. 2011), citing United States v. Peralta, 763 F. Supp. 14, 21 (S.D.

N.Y. 1991) (citing Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988)).

       8.      In the instant case, the legal instructions provided to the grand jury on the defintion

of the term “corruptly” were incorrect.

       9.      It thus raises “grave doubts as to whether the decision to indict was free from

substantial influence of the improper instruction.” Stevens, supra, at 568.

       10.     The error“went to the heart of the intent required to indict.” Stevens, supra.

       11.     The incorrect instruction “either substantially influenced the decision to indict or, at

the very least, creates grave doubt as to that decision.” Id.



                                                   3
         Case 1:21-cr-00028-APM Document 382 Filed 09/02/21 Page 4 of 4




       12.     Accordingly, this Honorable Court should dismiss the Indictment in whole.

       13.     Were the Court to find that it has insufficient evidence from which to make a finding

that the prosecutors seriously misstated the law to the Grand Jury, Mr. Crowl respectfully requests

that it Order the government to produce the Grand Jury minutes regarding its instructions to the

Grand Jury on the elements of the § 1512(c)(2) charges. See Rule 6(e)(3)(E)(ii), FED. R. CRIM. P.

       Wherefore, Mr. Crowl respectfully requests that this Honorable Court dismiss Counts One

and Two of the Indictment. Were the Court to find that the underlying facts warranting dismissal

have not be adequately developed, he respectfully requests that this Honorable Court Order the

government to disclose to her the minutes of the Grand Jury proceedings relating to the legal

instructions on the § 1512(c)(2) counts.

                                                     Respectfully submitted,

                                                     /s/ Carmen D. Hernandez

                                                     Carmen D. Hernandez
                                                     Bar No. MD03366
                                                     7166 Mink Hollow Rd
                                                     Highland, MD 20777
                                                     (240) 472-3391


                                CERTIFICATE OF SERVICE

      I hereby certify that the instant notice was served on all counsel of record 2nd day of
September, 2021 on all counsel of record via ECF.



                                                             /s/

                                                      Carmen D. Hernandez




                                                 4
